DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 18, and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “positioning of the at least one contactless key relative to the implantable medical system” which is unclear because, based off claim 1, the examiner understands the at least one contactless key to be part of the implantable medical system. It is believed the applicant may have intended for line 3 of claim 9 to refer to the implantable medical device, rather than the system.
Claim 18 is unclear as to whether “at least one contactless key” refers to the at least one contactless key already mentioned in claim 12 or a different at least one contactless key. It will be assumed claim 18 refers to the same at least one contactless key.
Claim 23 recites “the implantable medical pump system” in line 2. This lacks a proper antecedent basis. It is assumed this was meant to refer to the implantable medical port system.
Claim 23 recites “the implantable medical pump” in lines 6-7. This lacks a proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-8, 10-14, 16, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2012/0053514 A1, hereafter 'Robinson') in view of Varrichio et al. (US 2005/0187515 A1, hereafter ‘Varrichio’).
As to claim 1, Robinson discloses an implantable medical system (10; see Figs. 1-2) configured to selectively permit access to a medicament reservoir by way of at least one contactless key , the implantable medical pump system comprising: an implantable medical device (IMD 12) including a medicament reservoir (34) fluidly coupled to an access port (42) via a conduit (38) including an access valve (36) configured to selectively isolate the medicament reservoir from the access port (see para 0040, Fig. 2); and at least one contactless key (programmer 20) to manipulate the access valve between a closed position isolating the medicament reservoir from the access port, and an open position fluidly coupling the medicament reservoir to the access port (see para 0032, 0042, 0048).
Robinson does not expressly recite the at least one contactless key configured to impart a magnetic field upon a portion of the implantable medical pump to perform the manipulation.
Varrichio teaches imparting a magnetic field to manipulate valves in an implantable device (see paragraphs 0024, 0025, 0030; external program controller 260, uses magnetic fields to communicate wirelessly with internal controller 250, which then controls valve system 241).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson in view of Varrichio such that the at least one contactless key of Robinson was configured to impart a magnetic field upon a portion of the implantable medical pump to perform the manipulation of the access valve. One would have been motivated to do so as Varrichio demonstrates that imparting of magnetic fields is a known type of communication between an external programmer and a controller of an implanted device which can be used to manipulate valves (see paragraphs 0024, 0025, 0030 of Varrichio).

As to claim 2, Robinson in view of Varrichio teaches the implantable medical system of claim 1 as described above. Robinson further discloses wherein the access valve is configured to shift from the closed position to the open position (see para 0055, 0056).
As to claim 3, Robinson in view of Varrichio teaches the implantable medical system of claim 2 as described above. Robinson further discloses wherein the access valve is biased to the closed position in the absence of the magnetic field imparted by the at least one contactless key (see para 0060).
As to claim 4, Robinson in view of Varrichio teaches the implantable medical system of claim 1 as described above. In the modified version of Robinson, it can be further said that wherein the magnetic field of the at least one contactless key manipulates at least one of directly or indirectly with the access valve (i.e. Varrichio teaches wherein its magnetic field indirectly manipulates the valves of valve system 241 (see para 0030); it is interpreted that in the modified version of Robinson that a magnetic field would be used to affect the processor 26 of Robinson and thus indirectly manipulate the access valve 36).
As to claim 6, Robinson in view of Varrichio teaches the implantable medical system of claim 1 as described above. Robinson further discloses wherein the access valve is at least one of a flapper valve, ball valve, reed valve, duckbill valve, rotary valve, or poppet valve (see para 0056 of Robinson).
As to claim 7, Robinson in view of Varrichio teaches the implantable medical system of claim 1 as described above. Robinson is silent to the limitations of claim 7 however Varrichio further discloses a magnetic sensing element configured to sense the magnetic field imparted by the at least one contactless key for manipulation of the access valve, thereby enabling the at least one contactless key to indirectly manipulate the access valve between the closed position and the open position (see paragraphs 0024, 0025, 0030; controller 250 of Varrichio must necessarily have some form of a magnetic sensing element to receive and process the magnetic fields from 260). It would have been obvious to one having ordinary skill in the art, when modifying Robinson, to further do so such that Robinson includes a magnetic sensing element configured to sense the magnetic field imparted by the at least one contactless key for manipulation of the access valve, thereby enabling the at least one contactless key to indirectly manipulate the access valve between the closed position and the open position. One would have been motivated to do so in order to ensure the processor of Robinson is capable of sensing and using the magnetic field to control parts of the device including the access valve.
As to claim 8, Robinson in view of Varrichio teaches the implantable medical system of claim 7 as described above. Varrichio further discloses wherein the magnetic sensing element is at least one of a reed switch, magnetic field sensor, micro-electromechanical systems (MEMS) device, Hall effect sensor, magneto diode, magneto transistor, AMR magnetometer, GMR magnetometer, MTJ magnetometer, magnetooptical device, MEMS (Lorenz force), MEMS electron tunneling, or MEMS compass (see at least para 0012, 0025, 0028, 0045 of Varrichio disclosing at least MEMS systems and Hall-effect sensors for controlling valves; it is interpreted that these could be employed when modifying Robinson as taught above).
As to claim 10, Robinson in view of Varrichio teaches the implantable medical system of claim 1 as described above. Robinson further discloses wherein the at least one contactless key is a standalone key (see para 0037 of Robinson).
As to claim 11, Robinson in view of Varrichio teaches the implantable medical system of claim 1 as described above. While not expressly reciting logging of a date and time of a sensed presence of the magnetic field of the at least one contactless key, Robinson does disclose that “event history information can be processed and stored by IMD 100, programmer 20, and/or another external device communicatively coupled to IMD 100. In one example, processor 102 of IMD 100 logs event history information…” (see all of para 0141). It would have been obvious to one having ordinary skill in the art, when modifying Robinson in view of Varrichio, to do so such that the implantable medical system is configured to log a date and time of a sensed presence of the magnetic field of the at least one contactless key. One would have been motivated to do so to record a log of communication between the programmer 20 and processor of Robinson for performing any of various functions including causing the valve to open (see para 0141 of Robinson and above-cited sections of Varrichio).

As to claim 12, Robinson discloses an implantable medical system (Figs. 1-2) configured to perform a desired function in the presence of a contactless key (20), the implantable medical system comprising: an implantable medical device (12) having a processor configured to perform one or more preprogrammed functions (see para 0042, 0043, 0045, 0054, 0055).
Robinson does not expressly recite a magnetic sensing element and processor configured to sense the presence of a magnetic field and perform the one or more preprogrammed functions in response to the sensed magnetic field; and at least one contactless key configured to impart a magnetic field upon a portion of the implantable medical pump, thereby causing the implantable medical device to perform the one or more preprogrammed functions.
Varrichio teaches a magnetic sensing element (see para 0012, 0027, 0055, 0056) and processor (250; see Fig. 2) configured to sense the presence of a magnetic field and perform the one or more preprogrammed functions in response to the sensed magnetic field (see para 0056 which discloses providing control signals to control the valves); and at least one contactless key (260) configured to impart a magnetic field upon a portion of the implantable medical pump, thereby causing the implantable medical device to perform the one or more preprogrammed functions (see paragraphs 0024, 0025, 0030; external program controller 260, uses magnetic fields to communicate wirelessly with internal controller 250, which then controls valve system 241).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson in view of Varrichio such that Robinson comprises a magnetic sensing element and processor configured to sense the presence of a magnetic field and perform the one or more preprogrammed functions in response to the sensed magnetic field; and at least one contactless key configured to impart a magnetic field upon a portion of the implantable medical pump, thereby causing the implantable medical device to perform the one or more preprogrammed functions. One would have been motivated to do so as Varrichio demonstrates that imparting of magnetic fields is a known type of communication between an external programmer and a controller of an implanted device which can be used to manipulate valves (see paragraphs 0024, 0025, 0030 of Varrichio).

As to claim 13, Robinson in view of Varrichio teaches the implantable medical system of claim 12 as described above. Robinson further discloses wherein the one or more preprogrammed functions include at least one of manipulating a valve (para 0055), initiating a bolus delivery of medicament (para 0061, 0067).
As to claim 14, Robinson in view of Varrichio teaches the implantable medical system of claim 12 as described above. Robinson further discloses wherein the one or more preprogrammed functions include shifting an access valve (36) located between a medicament reservoir and a medicament reservoir access port from a closed position to an open position (para 0042, 0055).
As to claim 16, Robinson in view of Varrichio teaches the implantable medical system of claim 12 as described above. Varrichio further discloses wherein the magnetic sensing element is at least one of a reed switch, magnetic field sensor, micro-electromechanical systems (MEMS) device, Hall effect sensor, magneto diode, magneto transistor, AMR magnetometer, GMR magnetometer, MTJ magnetometer, magnetooptical device, MEMS (Lorenz force), MEMS electron tunneling, or MEMS compass (see at least para 0012, 0025, 0028, 0045 of Varrichio disclosing at least MEMS systems and Hall-effect sensors for controlling valves; it is interpreted that these could be employed when modifying Robinson as taught above).
As to claim 17, Robinson in view of Varrichio teaches the implantable medical system of claim 12 as described above. While not expressly reciting logging of a date and time of a sensed presence of the magnetic field of the at least one contactless key, Robinson does disclose that “event history information can be processed and stored by IMD 100, programmer 20, and/or another external device communicatively coupled to IMD 100. In one example, processor 102 of IMD 100 logs event history information…” (see all of para 0141). It would have been obvious to one having ordinary skill in the art, when modifying Robinson in view of Varrichio, to do so such that the implantable medical system is configured to log a date and time of a sensed presence of the magnetic field of the at least one contactless key. One would have been motivated to do so to record a log of communication between the programmer 20 and processor of Robinson for performing any of various functions including causing the valve to open (see para 0141 of Robinson and above-cited sections of Varrichio).
As to claim 19, Robinson in view of Varrichio teaches the implantable medical system of claim 12 as described above. Robinson further discloses wherein the at least one contactless key is a standalone key (see para 0037 of Robinson).

As to claim 20, Robinson discloses a method of selectively permitting access to a medicament reservoir of an implanted medical pump by way of at least one contactless key, the method comprising: positioning at least one contactless key (20; see Figs. 1, 2) in proximity to an implanted medical pump (12), the implanted medical pump including a medicament reservoir (34) fluidly coupled to an access port (42) via a conduit (38) including an access valve (36) configured to selectively isolate the medicament reservoir from the access port (see para 0040, 0042, 0055).
Robinson does not expressly recite the at least one contactless key configured to impart a magnetic field upon a portion of the implantable medical pump, thereby causing the access valve to shift from a closed position isolating the medicament reservoir from the access port to an open position fluidly coupling the medicament reservoir to the access port.
Varrichio teaches at least one contactless key (260) configured to impart a magnetic field upon a portion of the implantable medical pump (see para 0014, 0030), thereby causing the access valve to shift from a closed position to an open position (see paragraphs 0024, 0025, 0030; external program controller 260, uses magnetic fields to communicate wirelessly with internal controller 250, which then controls valve system 241).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson in view of Varrichio such that the at least one contactless key configured to impart a magnetic field upon a portion of the implantable medical pump, thereby causing the access valve to shift from a closed position isolating the medicament reservoir from the access port to an open position fluidly coupling the medicament reservoir to the access port. One would have been motivated to do so as Varrichio demonstrates that imparting of magnetic fields is a known type of communication between an external programmer and a controller of an implanted device which can be used to manipulate valves (see paragraphs 0024, 0025, 0030 of Varrichio).

As to claim 21, Robinson discloses a method of selectively permitting access to a fluid pathway of an implanted medical port by way of at least one contactless key, the method comprising: positioning at least one contactless key (20; see Figs. 1-2) in proximity to an implanted medical port (all of 12; or alternatively an end section of 38 leading into reservoir 34 being interpreted as a “port”), the implanted medical port including a fluid pathway (see pathway labeled 38 between valve 36 and reservoir 34) fluidly coupled to an access port (42) via a conduit including an access valve (36) configured to selectively isolate the fluid pathway from the access port (see para 0040, 0042, 0055, 0056).
Robinson is silent to the at least one contactless key configured to impart a magnetic field upon a portion of the implantable medical port, thereby causing the access valve to shift from a closed position isolating the fluid pathway from the access port to an open position fluidly coupling the fluid pathway to the access port.
Varrichio teaches at least one contactless key (260) configured to impart a magnetic field upon a portion of the implantable medical port (see para 0014, 0030), thereby causing the access valve to shift from a closed position to an open position (see paragraphs 0024, 0025, 0030; external program controller 260, uses magnetic fields to communicate wirelessly with internal controller 250, which then controls valve system 241).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson in view of Varrichio such that the at least one contactless key configured to impart a magnetic field upon a portion of the implantable medical port, thereby causing the access valve to shift from a closed position isolating the fluid pathway from the access port to an open position fluidly coupling the fluid pathway to the access port. One would have been motivated to do so as Varrichio demonstrates that imparting of magnetic fields is a known type of communication between an external programmer and a controller of an implanted device which can be used to manipulate valves (see paragraphs 0024, 0025, 0030 of Varrichio).

As to claim 22, Robinson discloses a method comprising: sensing at least one contactless key (20; Fig. 1-2) in proximity to an implanted medical pump (12), the implanted medical pump including a medicament reservoir (34) fluidly coupled to an access port (42) via one or more conduits (38) including an access valve (36) configured to selectively isolate the medicament reservoir from the access port (para 0040, 0055, 0056); and configuring by a computer processor (26), the access valve to shift from a closed position isolating the medicament reservoir from the access port to an open position fluidly coupling the medicament reservoir to the access port (para 0055, 0056, 0059).
Robinson does not expressly recite determining, by the computer processor and from a magnetic field that is based at least in part on the contactless key, a magnetic key code; wherein in response to determining that the magnetic key code authorizes access to an access port of the implanted medical pump, configuring, by the computer processor, the access valve to shift from a closed position isolating the medicament reservoir from the access port to an open position fluidly coupling the medicament reservoir to the access port.
Varrichio teaches determining, by the computer processor (250) and from a magnetic field that is based at least in part on the contactless key (260), a magnetic key code; wherein in response to determining that the magnetic key code authorizes access parts of an implanted medical pump, configuring, by the computer processor, valves to shift from a closed position to an open position (see paragraphs 0024, 0025, 0030; external program controller 260, uses magnetic fields to communicate wirelessly with internal controller 250, which then controls valve system 241).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson in view of Varrichio to include the step of determining, by the computer processor and from a magnetic field that is based at least in part on the contactless key, a magnetic key code; wherein in response to determining that the magnetic key code authorizes access to an access port of the implanted medical pump, configuring, by the computer processor, the access valve to shift from a closed position isolating the medicament reservoir from the access port to an open position fluidly coupling the medicament reservoir to the access port. One would have been motivated to do so as Varrichio demonstrates that imparting of magnetic fields is a known type of communication between an external programmer and a controller of an implanted device which can be used to manipulate valves (see paragraphs 0024, 0025, 0030 of Varrichio).

As to claim 23, Robinson discloses an implantable medical port system (Figs. 1-2) configured to selectively permit access to a fluid pathway (38) by way of at least one contactless key (20), the implantable medical pump system comprising: an implantable medical port (entrance to reservoir 34 being interpreted as the port) including a fluid pathway (38) fluidly coupled to an access port (42) via a conduit including an access valve (36) configured to selectively isolate the fluid pathway from the access port (see para 0040, 0055, 0056); and at least one contactless key (20) to manipulate the access valve between a closed position isolating the medicament reservoir from the access port, and an open position fluidly coupling the medicament reservoir to the access port (para 0055, 0056, 0059; programmer 20 indirectly manipulates valve 36 through processor 26).
Robinson does not expressly recite the at least one contactless key configured to impart a magnetic field upon a portion of the implantable medical pump.
Varrichio teaches using a contactless key (260) for imparting a magnetic field to manipulate valves in an implantable device (see paragraphs 0024, 0025, 0030; external program controller 260, uses magnetic fields to communicate wirelessly with internal controller 250, which then controls valve system 241).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson in view of Varrichio such that the at least one contactless key of Robinson is configured to impart a magnetic field upon a portion of the implantable medical pump. One would have been motivated to do so as Varrichio demonstrates that imparting of magnetic fields is a known type of communication between an external programmer and a controller of an implanted device which can be used to manipulate valves (see paragraphs 0024, 0025, 0030 of Varrichio).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Varrichio as applied to claim 1 above, and further in view of Bertrand et al. (US 5,637,083, hereafter ‘Bertrand’).
As to claim 5, Robinson in view of Varrichio teaches the implantable medical system of claim 1 as described above, but is silent to wherein the access valve includes at least one of a magnetic element or ferritic portion configured to be manipulated by the at least one contactless key, thereby enabling the at least one contactless key to directly manipulate the access valve between the closed position and the open position.
Bertrand teaches wherein the access valve includes at least one of a magnetic element (magnet 20) configured to be manipulated by the at least one contactless key (140), thereby enabling the at least one contactless key to directly manipulate the access valve between the closed position and the open position (see line 46 col. 8 through line 48 col. 9 describing direct manipulation of Bertrand’s valve assembly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson further in view of Bertrand such that the access valve includes at least one of a magnetic element or ferritic portion configured to be manipulated by the at least one contactless key, thereby enabling the at least one contactless key to directly manipulate the access valve between the closed position and the open position. One would have been motivated to do so so that the access valve of Robinson could be directly manipulated without requiring sending input through the processor (see line 46 col. 8 through line 48 col. 9 describing direct manipulation of Bertrand’s valve assembly).

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Varrichio as applied to claim 7 as described above, and further in view of Tieck et al. (US 2016/0015957 A1, hereafter ‘Tieck’).
As to claim 9, Robinson in view of Varrichio teaches the implantable medical system of claim 7 as described above, but are silent to wherein the implantable medical system is configured to provide at least one of a visual, auditory or vibratory feedback response upon proper positioning of the at least one contactless key relative to the implantable medical system as determined by the magnetic sensing element.
Tieck discloses a medical system that uses electronics coupled to a magnetic sensing element and providing a visual feedback response upon proper positioning of parts of the system based off magnetic fields (see para 0063).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the present invention to have modified Robinson (as already modified above) further in view of Tieck such that the implantable medical system is configured to provide a visual feedback response upon proper positioning of the at least one contactless key relative to the implantable medical system as determined by the magnetic sensing element. One would have been motivated to do so in order to indicate to a user that the contactless key was properly placed relative to the implantable medical system (see para 0063 of Tieck).

As to claim 15, Robinson in view of Varrichio teaches the implantable medical system of claim 12 as described above, but are silent to wherein the processor is configured to initiate at least one of an auditory or vibratory feedback response upon proper positioning of the at least one contactless key relative to the implantable medical device as determined by the magnetic sensing element.
Tieck discloses a medical system that uses electronics coupled to a magnetic sensing element and providing a visual feedback response upon proper positioning of parts of the system based off magnetic fields (see para 0063).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson (as already modified above) further in view of Tieck such that the processor is configured to initiate at least one of an auditory or vibratory feedback response upon proper positioning of the at least one contactless key relative to the implantable medical device as determined by the magnetic sensing element. ne would have been motivated to do so in order to indicate to a user that the contactless key was properly placed relative to the implantable medical device (see para 0063 of Tieck).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Varrichio as applied to claim 12 above, and further in view of Fullerton et al. (US 2011/006885 A1, hereafter 'Fullerton').
As to claim 18, Robinson in view of Varrichio teaches the implantable medical system of claim 12 as described above, but are silent to wherein at least one contactless key includes two or more maxels.
Fullerton teaches “Specifically, magnet designers can now use patterns of grouped and/or alternating magnetic elements--or maxels--that behave individually like dipole magnets, but can exhibit many different behaviors as a whole. The shape of a force profile is controlled by a number of design parameters, including the total number of magnetic elements, polarity, amplitude, and the size, shape and location of the maxels (field emission sources). The amount of maxel polarity variation per unit area (code density) on a magnet surface affects the level of the peak force at contact. The code density also affects the residual level of force at the far-field and the rate of decay, or slope, of the force curve. As the code density increases, so does the peak attraction force. However, the attraction force decays more rapidly, and the far-field force is significantly reduced. Thus, in stark contrast to the conventional magnets, the custom designed magnetic fields employing correlated magnetics technology can exhibit a stronger peak force with a very short `throw,` rendering a much safer magnetic device.” (para 0181).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Robinson (as already modified above) further in view of Fullerton such that the at least one contactless key includes two or more maxels. One would have been motivated to do so as Fullerton demonstrates how use of multiple maxels can be used to create safer magnetic devices that can exhibit many different behaviors (see para 0181 of Fullerton).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783